Case 1:18-cr-00834-PAE Document 503 Filed 06/22/20 Page 1 of 2
Case 1:18-cr-00834-PAE Document 502 Filed 06/18/20 Page 1 of 2
             Case 1:18-cr-00834-PAE Document 503 Filed 06/22/20 Page 2 of 2
             Case 1:18-cr-00834-PAE Document 502 Filed 06/18/20 Page 2 of 2




In light of the concerns raised by Mr. Lichtman, the Court relieves him of the duty to write in
support of Mr. Jordan’s application for compassionate release. The Court, however, cannot
appoint successor counsel for Mr. Jordan, as Mr. Lichtman was retained (not court-appointed),
and Mr. Jordan has not submitted a financial affidavit indicating his eligibility for appointment
of counsel. The Court accordingly will consider Mr. Jordan’s pro se application without the
benefit of a supporting memorandum from counsel. The Government’s response to Mr. Jordan’s
application remains due on June 29, 2020. The Clerk of Court is requested to terminate the
motion at Dkt. No. 502.
                                              6/22/2020

                                SO ORDERED.

                                                     
                                             __________________________________
                                                   PAUL A. ENGELMAYER
                                                   United States District Judge
